         Case 1:20-cv-01489-AT Document 2-5 Filed 04/08/20 Page 1 of 3




                       DECLARATION OF MEGAN GORDON

My name is Megan Gordon and I am over the age of 18 and fully competent to

make this declaration. Under penalty of perjury, I declare the following:

1.    I am a registered Georgia voter and resident in DeKalb county.

2.    I am a United States citizen and am over 18 years old. I have not been

declared mentally incompetent by a judge, and I am not currently serving a

sentence for a felony conviction.

3.    Elections officials require voters to put postage stamps on mail-in absentee

ballots and absentee ballot applications.

4.    I am unwilling to put postage on mail-in absentee ballots and applications,

because I do not feel like I should have to spend money to vote.

5.    I also do not know how much postage to put on absentee ballots, because I

do not have a stamp scale. Ballots change in size and weight depending on the

election at issue.

6.    As of this date, I only have two postage stamps. But even if I had plenty of

postage stamps, I do not want to use postage that I have paid for out of my own

pocket just to vote.

7.    I do not want to vote in-person during the COVID-19 pandemic. If I have

the virus, I do not want to endanger the lives of those around me, especially the

elderly and those with chronic illness or compromised immunity. If I do not have


                                            1
         Case 1:20-cv-01489-AT Document 2-5 Filed 04/08/20 Page 2 of 3




the virus, I do not want to catch it, increasing the risk of harm to others and to my

own health as well.

8.    While voters must use the mail to cast a mail-in absentee ballot, I understand

that absentee ballot applications can be e-mailed (or faxed) if they are printed,

signed, and scanned. The Secretary of State recently sent me (and other registered

voters) a paper absentee ballot application. But if the Secretary of State does not

send me an absentee voter application for the next election, I cannot e-mail it in

because I do not have a printer or fax machine, so I can only mail it in and use a

postage stamp.

9.    I am experienced in voter engagement work and do that work currently,

especially among lower-income populations.

10.   Requiring voters to pay postage is a serious concern this year because many

more Georgia voters are expected to vote absentee by mail this year in light of the

pandemic.

11.   I have learned the following from my experience in civic engagement. Many

voters, especially lower-income voters, do not have postage stamps because people

are increasingly relying on online transactions. Many people in rural areas and

lower-income people do not have Internet access nor credit cards, making it

impossible for them to purchase stamps online. Even if they could, they would be

forced to spend around $10 to buy a whole book of stamps because you cannot just


                                          2
         Case 1:20-cv-01489-AT Document 2-5 Filed 04/08/20 Page 3 of 3




buy a single stamp. Many cannot afford this cost, especially since COVID-19 has

so many people out of work. Voters can also buy stamps in-person at a post office

or grocery store, but that needlessly exposes them to the deadly COVID-19 virus.

Many voters do not have stamp scales (including myself). Only the few voters with

stamp scales can know with any certainty how many stamps to put on their ballot.

12.   Forcing voters to purchase their own postage complicates a procedure that is

already confusing to many voters. Voter education becomes more difficult the

more steps are required of voters.

13.   Many voters like the elderly, those with physical disabilities, and out-of-

town voters can only vote by mail, so it is extraordinarily difficult if not impossible

for them to vote in person. Even for those who are able to vote in-person, taking

time off work or child care to travel to a polling place can still be challenging.

14.   I am willing to serve as a class representative for all mail-in absentee voters

if need be. This issue is too important.



I declare under penalty of perjury that the forgoing is true and correct.



_________________
Megan Gordon

 04/07/2020
_________________
Date
                                           3
